DETAILED ACTION
The Amendment filed 03/03/21 has been entered.  Claims 1-2 and 4-20 are currently pending, with claim 3 being cancelled and claims 12-20 being newly added.  In light of the substantive claim amendments, claims 1-2 and 6-11 are allowed.  New claims 12-20 are largely rejected due to similar 102 and 103 rejections previously applied in the Non-Final office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 are rejected because claim 4 depends on cancelled claim 3 (and claim 5 depends upon claim 4).
Claims 12-20 are rejected because claims 12 and 20 refer to “the protrusion” but the previously defined term is “a protrusion portion.”  See claim 12, lines 11, 12; claim 20, line 3.  It is ambiguous as to whether the same element is being referred to here. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kim
Claim(s) 12-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Pub. No. 2014/0069093).  Kim is directed to a pedal simulator for an active brake system.  See Abstract.
Claim 12: Kim discloses a pedal feel emulator (1) [Figs. 2-4], comprising: a body (100); a displacement piston (110) disposed in the body and movable along an axial direction, a lower part of the displacement piston defining a hollow part (113) surrounded by a surrounding wall (radial-outside of 110); a retainer (210) disposed in the body and located under the displacement piston; a first elastic object (120) secured between the displacement piston and the retainer by the retainer; and a second elastic object (130) and axially spaced apart from the retainer defining an air gap [see Fig. 2 (space between 130 and 212)] extending between a bottom surface of the second elastic object and a top surface of the retainer, wherein the second elastic object includes a protrusion portion (axial-middle of 130) extending radially outwardly from an exterior surface of the second elastic object, the protrusion being compressed against the displacement piston to retain the second elastic object in the displacement piston.  See Figs. 2-4. 
Claim 13: Kim discloses that the second elastic object has a frusto-conical shape.  See Fig. 2 (top and bottom portions of 130 are frusto-conical). 
Claim 14: Kim discloses that a first step portion (at 212) is provided on a side wall of the retainer, an outside diameter of the first step portion being larger than an inside diameter of the surrounding wall 
Claim 15: Kim discloses that a second step portion (at 214) is provided on a lower part of a side wall of the retainer, an outside diameter of the second step portion being larger than the outside diameter of the first step portion, one end of the first elastic object being attached to the second step portion (at top of 214), and the other end of the first elastic object being attached to the surrounding wall (at 112).  See Fig. 2. 
Claim 16: Kim discloses that an outer rim of the second step is embedded in an inner wall of the body.  See Fig. 2 (214 is inside 100). 
Claim 19: Kim discloses that the second elastic object including the protrusion portion has a diameter greater than the diameter of the hollow part.  See Fig. 2 (130 is fitted/compressed into the hollow of 110).  
Claim 20: Kim discloses that the top surface of the retainer has a diameter equal to or less than diameter of the second elastic object including the protrusion portion.  See Fig. 2 (very top of 212 has a smaller diameter than 130).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kim
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim. 
Claim 17: Kim discloses that the top surface of the retainer is curved rather than “planar” for receiving the bottom surface of the second elastic object.  See Fig. 2.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention for this surface to be planar instead because it is merely a design choice, based on the shape of the elastic object it comes into contact with.  For example, Kim’s “second elastic object” 130 could include a square-shaped indentation rather than a triangular one, which would result in planar shape for the top surface of the retainer.  This modification may provide desired damping properties, and thus a desired pedal feel. 
Claim 18: Kim discloses that an upper part of the hollow part has a first sloping surface (113) extending at a first angle relative to the axial direction and an upper part (surface of 130 adjacent 113) of the second elastic object has a second sloping surface extending at a second angle relative to the axial direction.  See Fig. 2.  Kim discloses all limitations of this claim except that the second angle is more rather than “less” than the first angle.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to alter the relative angles sizes because it would have been obvious to try – only three possibilities exist here (they’re equal or one angle is bigger than the other) – hence the limited options would be obvious to try to achieve the desire damping properties, and a desired pedal feel. 
Allowable Subject Matter
Claims 1-2 and 6-11 are allowed.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/03/21 with regard to new claims 12-20 have been fully considered but they are not persuasive. 
Applicant makes the conclusory statement that the Kim “second elastic object” 130 does not include the radially outwardly extending protrusion portion.  See Remarks, pages 12.  In response, Figure 2 clearly shows that the axial middle area of 130 includes a portion that protrudes radially outward, and is used to provide a compressed-fit into the hollow portion of the “displacement piston” 110.  Applicant’s argument is conclusory, and thus, not persuasive. 
The arguments with respect to claims 1-2 and 4-11 are moot in light of those claims either being allowable or merely being objected to due to easily resolvable 112 issues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 5, 2021